Case 2:21-cv-00131-SPC-MRM Document 4 Filed 02/24/21 Page 1 of 5 PageID 14


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

LINDSEY GARRISON, as Parent and
Natural Guardian of H.G., a minor,

               Plaintiff,

       v.                                              Case No.: 2:21-cv-131-SPC-MRM

THE UNITED STATES OF AMERICA

               Defendant.
                                             /

                AMENDED COMPLAINT FOR MEDICAL NEGLIGENCE
                    UNDER THE FEDERAL TORT CLAIMS ACT

       The Plaintiff, Lindsey Garrison, as Parent and Natural Guardian of H.G., a minor, by and

through her undersigned counsel, hereby files this Complaint against Defendant, The United

States of America, and states as follows:

                            PARTIES, JURISDICTION AND VENUE

1.     This is an action against Defendant, The United States of America, under the Federal Tort

       Claims Act, 28 U.S.C. §2671, et seq. and 28 U.S.C. §1346(b)(1) for negligence in

       connection with medical care provided to H.G. by Family Health Centers of Southwest

       Florida, Inc. (hereinafter “Family Health Centers”), a Federally Supported Health Center.

       As outlined below, Family Health Centers falls under the Federal Tort Claims Act.

2.     The claims herein are brought against The United States of America pursuant to the

       Federally Supported Health Centers Assistance Act of 1992, Public Law No. 102-501, 42

       U.S.C. §233(g)(k), and the amended Federally Supported Health Centers Assistance Act

       of 1995, Public Law No. 104-73, 42 201, which provide that the Federal Tort Claims Act,


                                                 1
Case 2:21-cv-00131-SPC-MRM Document 4 Filed 02/24/21 Page 2 of 5 PageID 15


      28 U.S.C. §1346(b), 2401(b) and 2671-80, is the exclusive remedy for injuries caused by

      employees of a deemed community Health Center.

3.    Plaintiff has fully complied with the provisions of 28 U.S.C. §2675 of the Federal Tort

      Claims Act.

4.    This suit has been timely filed. Plaintiff timely served notice of her claim upon the United

      States Department of Justice less than two (2) years after the incident forming the basis of

      this suit, see Form 95 attached hereto as Exhibit “A.”

5.    Plaintiff files this Complaint pursuant to 28 U.S.C. §2401(b) since she did not receive an

      official denial from the United States Department of Justice after waiting more than six

      (6) months after serving notice upon the United States Department of Justice.

6.    At all times material hereto, Lindsey Garrison was a resident of Lee County, Florida.

      Accordingly, the proper venue for this action is the Federal Middle District of Florida.

7.    Lindsey Garrison is the Parent and Natural Guardian of H.G., a minor.

8.    At all times material hereto, Family Health Centers was deemed a community health

      center and was conducting business in Lee County, Florida by providing medical care

      and treatment to the public, including H.G.

9.    At all times material hereto, Family Health Centers held itself out to the public as a health

      care provider having the facilities, staff and trained personnel to treat patients such as

      H.G.

10.   At all times material hereto, Phillip C. Mote, MD (hereinafter “Dr. Mote”) was employed

      by Family Health Centers, a Federally Supported Health Center and therefore, also falls

      under the Federal Tort Claims Act.

11.   At all times material hereto, The United States of America, through its deemed facility

                                                2
Case 2:21-cv-00131-SPC-MRM Document 4 Filed 02/24/21 Page 3 of 5 PageID 16


      and its respective employee, owed a duty to H.G. to perform medical and technical tasks

      in conformity with the prevailing professional standard of care for similar health care

      providers in light of all the relevant surrounding circumstances.

12.   At all times material hereto, Family Health Centers, through its respective employee,

      owed a duty to H.G. to perform medical and technical tasks in conformity with the

      prevailing professional standard of care for similar health care providers in light of all the

      relevant surrounding circumstances.

13.   At all times material hereto, Dr. Mote provided medical care and treatment to H.G. in Lee

      County, Florida, as more fully described below.

14.   Venue is proper under 28 U.S.C. §1402(b) in that all acts or omissions forming the basis

      of these claims occurred in Lee County, Florida, in the Middle District of Florida.

                                FACTUAL ALLEGATIONS

15.   On August 6, 2018, H.G., while under the medical care and treatment of Dr. Mote,

      underwent a cryotherapy procedure by Dr. Mote at Family Health Centers.

           NEGLIGENCE AGAINST THE UNITED STATES OF AMERICA

16.   The Plaintiff repeats and realleges her allegations in paragraphs 1 through 15 as if fully set

      forth herein.

17.   At all times material hereto, Defendant, The United States of America, by and through its

      deemed facility, Family Health Centers, and its employees, including, but not limited to,

      Dr. Mote, had a duty to provide proper medical care to H.G. in accordance with the

      accepted prevailing standard of care in Lee County, Florida, or any other similar medical

      community.

18.   Notwithstanding these duties undertaken, Defendant, The United States of America,

                                                3
Case 2:21-cv-00131-SPC-MRM Document 4 Filed 02/24/21 Page 4 of 5 PageID 17


       through its deemed facility, Family Health Centers, and its employees, did or failed to do

       one or more of the following acts, any or all of which would be departures from the

       acceptable prevailing professional standard of care in Lee County, Florida, or any other

       similar medical community:

a.     Failure to properly perform the August 6, 2018 cryotherapy procedure on H.G. causing a
       deep burn, scarring and disfigurement.

b.     Failure to provide that level of care, skill and treatment which, in light of all relevant
       surrounding circumstances, is recognized as acceptable and appropriate by reasonably
       prudent similar healthcare providers.

c.     Failure to exercise reasonable care under all the surrounding circumstances.

19.    As a direct and proximate result of the aforementioned negligence of Defendant, The

       United States of America, H.G. suffered bodily injury and resulting pain and suffering,

       scarring, disfigurement, mental anguish, loss of capacity for the enjoyment of life, and

       expenses of medical care and treatment. The losses are either permanent or continuing in

       nature and Plaintiff will suffer the losses in the future. These damages are estimated to be

       $200,000.00.

       WHEREFORE, the Plaintiff, Lindsey Garrison, as Parent and Natural Guardian of H.G.,

a minor, demands judgment against the Defendant, The United States of America, for the damages

listed above, the cost of this action and any other and further relief available under the Federal Tort

Claims Act or deemed appropriate by this Court.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable as a matter of right.




                                                  4
Case 2:21-cv-00131-SPC-MRM Document 4 Filed 02/24/21 Page 5 of 5 PageID 18
